I concur in the conclusion reached and in the judgment ordered in the opinion prepared by Judge Burr. It seems to me that the district court had jurisdiction of the person of the defendant as well as of the subject matter of the action. At the time this action was commenced both the plaintiff and defendant were, and for some time had been, residents of Burleigh county, in the state, and their matrimonial domicil was in this state. 17 Am. Jur. 556, Divorce and Separation, § 750. Consequently the only court that had power to render a valid decree of divorce was a district court in this state. North Dakota Const. § 103; 17 Am. Jur. pp. 277, 278, 559, 563, 565, Divorce and Separation. This action was *Page 684 
duly and regularly brought in the district court of Burleigh county. Summons was issued on January 17th, 1939, and a duly verified complaint and a proper affidavit for the publication of the summons were filed in the office of the clerk of the district court of Burleigh county on that same day. Service of the summons and complaint were duly made on February 16th, 1939, by delivery of copies thereof to the defendant, personally, within the state of Nevada. No question has been raised as to the regularity or validity of such service. The defendant did not interpose an answer or demurrer, but when the case came on for trial on May 2d 1939, she appeared and made what was denominated a "special appearance and motion," — set forth in full in the opinion prepared by Judge Burr. The "special appearance and motion" was signed by the attorney who represented, and appeared for, the defendant, and he added to his signature, "Attorney for Defendant, Bismarck, North Dakota." The "special appearance and motion" was served upon the attorney for the plaintiff, and, together with proof of such service, was filed with the court at the threshold of the trial. The ruling of the trial court, as set forth in the transcript, was expressed in the following words: "The motion is denied."
"Pleas based upon lack of jurisdiction of the person are in their nature pleas in abatement, and find no especial favor in the law. They amount to no more than the declaration of the defendant that he has had actual notice, is actually in court in a proper action, but, for informality in the service of process, is not legally before the court. It is purely a dilatory plea; and when a defendant seeks to avail himself of it, he must, for very obvious reasons, stand upon his naked legal right, and seek nothing further from the court than the enforcement of that right." Olcese v. Justice's Ct. 156 Cal. 82, 103 P. 317, 318.
In this case there was no claim that there was want of, or defect in, process. There was no motion to set aside the service. There was no claim that there was any irregularity in the proceedings, which deprived the court of jurisdiction to hear and determine the action for divorce. On the contrary, the language employed in the "special appearance and motion" implies that defendant admitted that the action had been properly instituted, and that upon the trial then about to be had the question of the dissolution of the marriage was properly *Page 685 
before the court for determination. But the complaint did not merely allege the existence of the marriage, and the grounds for divorce; it, also, alleged that the defendant was the owner of certain real property in Burleigh county "of the value of approximately $75,000, from which she receives a substantial income," and that "the plaintiff for a number of years last past, and as long as he was physically able to do so, assisted and aided the defendant in the management of said properties . . . and in preserving the same." The complaint further alleged that the plaintiff for a long time has been physically disabled due to illness, and is wholly destitute.
When the case came on for hearing, the defendant appeared in court by her attorney, and, in a formal written instrument, entitled in the action, which had been served upon the adverse party, said: "Comes now the defendant, Cora Strauss McLean, and
appearing especially for the purpose of this motion, and for no other purpose, moves the court to dismiss this action in so faras any question of alimony, either temporary or permanent, isconcerned, upon the ground. . . ." This motion constituted a general appearance. Public Serv. Commission v. Russell, 51 Wyo. 463,68 P.2d 597; Roberts v. Superior Ct. 30 Cal. App. 714,159 P. 465; Clawson v. Boston Acme Mines Development Co. 72 Utah, 137, 269 P. 147, 59 A.L.R. 1318; Everett v. Wilson, 34 Colo. 476, 83 P. 211; Bucklin v. Strickler, 32 Neb. 602, 49 N.W. 371; McKillip v. Harvey, 80 Neb. 264, 114 N.W. 155; King v. Ingels,121 Kan. 790, 250 P. 306; Yorke v. Yorke, 3 N.D. 343, 55 N.W. 1095; Gans v. Beasley, 4 N.D. 140, 59 N.W. 714; Welch v. Ayres,43 Neb. 326, 61 N.W. 635; Jones v. Andrews, 10 Wall. (U.S.) 327, 19 L. ed. 935; Goldstein v. Peter Fox Sons Co. 22 N.D. 636, 135 N.W. 180, 40 L.R.A.(N.S.) 566; Dallas v. Luster, 27 N.D. 450, 147 N.W. 95; Olcese v. Justice's Ct. 156 Cal. 82, 103 P. 317, supra; 2 Standard Proc. p. 506.
When a defendant makes a special appearance, he says, in effect, "In the eyes of the law I have had no notice of this action or proceeding. I have not been brought into court. I am not now in court. The court has no power to conduct any inquiry or decide any question at all."
"There is some difference in the decisions," said Judge Holmes (Merchants' Heat  Light Co. v. J.B. Clow  Sons, 204 U.S. 286, *Page 686 
51 L. ed. 488, 27 S. Ct. 288), "as to when a defendant becomes so far an actor as to submit to the jurisdiction, but we are aware of none as to the proposition that when he does become an actor in a proper sense he submits."
The defendant did not ask the court merely to refrain from taking action. She specifically asked the court to take affirmative action beneficial to her, — action that would have a direct bearing upon the evidence to be received at the hearing and the judgment to be rendered. She asked the court, in advance of the hearing, to exercise its power and determine what issues it could and would consider upon the hearing about to be had. She did not object to the court's jurisdiction over the action but over a part of the action. The very form of the motion indicates that the defendant did not object to the court hearing and determining any questions relating to the dissolution of the marriage. The defendant appeared in an action which she conceded was properly before the court, and she asked the court, before hearing proof in an inquiry about to commence, to consider and determine whether a certain part of the cause of action set forth in the complaint should or should not be dismissed. The very idea of a special appearance presupposes that the objection is leveled at the action as a whole, and not merely at a part of the action. It has been said that where a statute authorizes a special appearance, such appearance must be to the entire action, and that when a special appearance is leveled at a part of the action only, it does not constitute a special appearance within the purview of the statute. Sanford Mfg. Co. v. Western Mut. F. Ins. Co. 225 Iowa, 1018, 282 N.W. 771.
At the time the motion in question here was made, no testimony had been received and none had been offered. The obvious purpose of the motion was to obtain a ruling by the court before the hearing, and before the introduction of evidence had commenced that would eliminate from the complaint all allegations except those which related to the existence of the marriage and the grounds for a dissolution thereof, and to restrict any inquiry upon the hearing, and to restrict the judgment to be entered, accordingly. The defendant asked for affirmative action, beneficial to herself; she said to the court, "I ask you to dismiss this action in so far as any question of alimony, either temporary or permanent, is concerned." *Page 687 
Standard Procedure (Vol. 2, p. 506), says: "Upon the theory that a motion to dismiss for want of jurisdiction of the person is a call upon the court to exercise jurisdiction, it is held that a motion to dismiss constitutes general appearance."
When a defendant does not stop with a denial of the court's power to proceed at all but goes farther and asks the court to take affirmative action beneficial to himself, — action which would not follow as a matter of course if the court took no action at all; or when the objection leveled at the court's jurisdiction invites inquiry into a question that is not involved if there is want of jurisdiction, the appearance ceases to be special and becomes general. Yorke v. Yorke, 3 N.D. 343, 55 N.W. 1095; Gans v. Beasley, 4 N.D. 140, 59 N.W. 714; Stubbs v. McGillis, 44 Colo. 138, 96 P. 1005, 18 L.R.A.(N.S.) 405, 130 Am. St. Rep. 116. The defendant asked for affirmative action in her own favor — action more favorable than she would have been entitled to receive even if she had made, and the court had sustained, objection to the court's jurisdiction on the ground that no process had been served upon her at all.
This is not a case where a dismissal of the action would follow as a matter of course if an objection to the jurisdiction of the court over the person of the defendant were sustained. Burns v. Northwestern Nat. Bank, 65 N.D. 473, 260 N.W. 253. Where the nature of the objection to jurisdiction is such that the sustaining thereof ipso facto results in a dismissal of the proceeding or action, then the fact there is added to the objection a motion to dismiss is of no consequence because such action would follow as a matter of course upon a favorable ruling on the objection, but this is not such a case. Even if there had been no service of process, or if there had been defective service of process, and the defendant, appearing specially, had shown the want of process or of service, she would not have been entitled to a dismissal of the action or any part thereof. Everett v. Wilson, 34 Colo. 476, 83 P. 211; Bucklin v. Strickler,32 Neb. 602, 49 N.W. 371, and McKillip v. Harvey, 80 Neb. 264, 114 N.W. 155, supra. While it would have been error for the trial court to have granted defendant's motion, the court undoubtedly had jurisdiction, that is, the court had power, to hear and decide the motion and if it had granted the motion the decision would have been binding upon both parties unless, and *Page 688 
until, such decision were set aside. Christenson v. Grandy,46 N.D. 419, 426, 427, 180 N.W. 18, 22. By thus invoking the power of the court to dismiss a certain demand set forth in the complaint, the defendant submitted herself to the jurisdiction of the court. She could not in one breath ask the court to dismiss a demand set forth in the complaint, and in the next breath say that the court had no jurisdiction to consider or make any adjudication at all relating to the demand she had asked the court to dismiss. Welch v. Ayres, 43 Neb. 326, 61 N.W. 635; McKillip v. Harvey, 80 Neb. 264, 114 N.W. 155; Everett v. Wilson,34 Colo. 476, 83 P. 211; Bucklin v. Strickler, 32 Neb. 602, 49 N.W. 371; Jones v. Andrews, 10 Wall. (U.S.) 327, 19 L. ed. 935; Gans v. Beasley, 4 N.D. 140, 59 N.W. 714; Goldstein v. Peter Fox Sons Co. 22 N.D. 636, 135 N.W. 180, 40 L.R.A.(N.S.) 566; Dallas v. Luster, 27 N.D. 450, 147 N.W. 95, and Public Serv. Commission v. Russell, 51 Wyo. 463, 68 P.2d 597.
The defendant, having invoked the power of the court to dismiss a part of the action, conferred jurisdiction over her person, and the court had power to render a personal judgment for alimony. However, the court did not render a personal judgment. The record discloses that the hearing and the judgment — so far as relates to support and maintenance — were restricted to the real property of the defendant within Burleigh county. The court heard proof as to the value of such property only, — property which, during the continuance of their marriage relation, the plaintiff had aided the defendant in managing and preserving. The court heard proof as to the needs of the plaintiff and the value of the properties of the defendant and the income which they produced. The court determined the amount required for the maintenance of the plaintiff, and gave to the defendant the option of paying the same, but provided that in the event of failure to so do, the plaintiff be awarded a one-fourth interest in such real property, including the income therefrom. So far as maintenance of plaintiff is concerned, the defendant's ability to pay was measured only by the value of real property of the defendant in Burleigh county and the income therefrom. By paying the amount which the court found is necessary for plaintiff's support, the defendant will retain the entire property, free and clear of any claim or interest of the plaintiff. *Page 689 
If the defendant does not pay, the plaintiff receives only the interest in real property which the court adjudged should be awarded to him, namely, a one-fourth interest. The judgment may not be enforced against the defendant personally. It may be enforced only against the property described in the judgment, and then only to the extent the judgment prescribes. The option given to the defendant to pay the amount the court found was needed to provide for the maintenance of the plaintiff, and thereby release the property from the claim or interest of the plaintiff does not make the judgment a personal one. That option operates to the benefit of the defendant and not to her prejudice. If she desires, she may make payment and put an end to all plaintiff's claims or interest in the real property. If she fails to exercise the privilege to pay the amount the court found necessary for plaintiff's maintenance, plaintiff retains only the interest in the real property prescribed by the judgment. In no circumstances does the plaintiff have a personal judgment against the defendant.